Citation Nr: 0639473	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for tinnitus, as being 
secondary to service-connected residuals, injury, and bone 
fusion, cervical spine with favorable ankylosis and 
demonstrable deformity at C3-C4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1966.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In filing the current claim for service connection for 
tinnitus in January 2001, the veteran specifically limited 
his claim to secondary service connection.  See VA Form 21-
4138, Statement in Support of Claim, dated January 11, 2001 
(veteran requested service connection for "tinnitus 
secondary to my service[-]connected neck + back condition").  
Service connection for tinnitus had been denied on a direct 
basis by the Board in an October 1995 decision.  In the 
January 2003 rating decision on appeal, the RO denied the 
claim for secondary service connection.  It noted that 
service connection for tinnitus had been previously denied by 
the Board.  In the veteran's notice of disagreement, he 
seemed to limit his appeal solely to the denial of service 
connection for tinnitus on a direct basis, as opposed to a 
secondary basis.  Nevertheless, a claim for tinnitus on a 
secondary basis has been perfected, and the Board has 
jurisdiction over this issue.  

However, the claim for service connection for tinnitus on a 
direct basis is not properly before the Board at this time.  
First, it is a previously-denied claim, and the issue is 
whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.  The 
veteran has not been properly informed of the requirements 
under the Veterans Claims Assistance Act as to the evidence 
necessary to substantiate a claim that was previously denied.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Second, in 
order for the Board to have jurisdiction over a claim, there 
must be a rating decision, a notice of disagreement, a 
statement of the case, and a substantive appeal.  38 C.F.R. 
§ 20.200 (2006).  At this time, the Board does not have 
jurisdiction over the application to reopen the claim for 
service connection for tinnitus on a direct basis and is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
due to an in-service stressor.

2.  Tinnitus is not attributable to service-connected 
residuals, injury, and bone fusion, cervical spine with 
favorable ankylosis and demonstrable deformity at C3-C4.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Tinnitus is not proximately due to, the result of, or 
aggravated by residuals, injury, and bone fusion, cervical 
spine with favorable ankylosis and demonstrable deformity at 
C3-C4.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of some of the essential elements of 
the VCAA in a March 2001 letter, which was issued before 
initial consideration of the claims on appeal.  In it, VA 
informed the veteran that it would obtain any medical records 
from VA medical centers and any service records from the 
military, if appropriate.  It asked him to provide the names 
and addresses of hospitals and/or doctors who had treated him 
on the enclosed VA Forms 21-4142, Authorization and Consent 
to Release Information to VA.  As to the claim for service 
connection for post-traumatic stress disorder, VA requested 
the veteran provide information on his in-service stressors 
which he felt had contributed to his current condition.  As 
to the claim for service connection for tinnitus, it stated 
that the veteran should submit evidence of a current 
diagnosis of tinnitus and its possible relationship to his 
cervical spine disorder.  

The March 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession that 
pertains to the claims.  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The letter specifically told the 
veteran that it needed additional information before it could 
make a decision on his claims, which was when it informed the 
veteran that he should submit evidence of a relationship 
between the service-connected disability and tinnitus and 
evidence of his in-service stressors.  This essentially put 
the veteran on notice that he should submit any evidence in 
his possession.  Additionally, there is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of the claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the notice to the veteran did not include 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA has obtained VA treatment records and private medical 
records identified by the veteran.  VA provided the veteran 
with medical examinations in connection with both claims for 
service connection. 

Finally, on a psychiatric examination it was noted that 
appellant was on "SSD" presumed to be Social Security 
disability, since 1997.  It does not appear that these 
records have been requested.  They would show the degree of 
impairment in 1997, and would not be probative as to the 
outcome of the issues herein, concerning the etiology of the 
disorders in question.  As such, and in view of the findings 
herein, there seems no reasonable reason to delay the outcome 
and seek those records.  Further, appellant has elsewhere 
indicated that most care is with the VA and those records are 
on file.  Private physician records have been received, so it 
is unlikely that a Social Security file would have 
significantly different pertinent information.

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-traumatic stress disorder

The veteran asserts that he developed post-traumatic stress 
disorder from various stressors while in service.  He states 
he witnessed two Marines cut their fingers off and that he 
had to go locate the fingers, which was very disturbing.  He 
also states that in 1962, he was in the Cuban Missile Crisis 
and watched a fellow Marine kill himself with a gun.  The 
veteran alleges that in 1965 and 1966, he was in the South 
China Sea adjacent to Vietnam on board a ship, and he has 
nightmares and flashbacks of that time in service.  

Service connection for post-traumatic stress disorder has 
separate requirements, which are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant service connection for post-traumatic stress 
disorder, as the weight of the evidence is against a finding 
that the veteran meets the criteria of having a current 
diagnosis of post-traumatic stress disorder.  VA provided the 
veteran with an examination in August 2002.  There, the 
examiner had an opportunity to evaluate the veteran and 
listen to his stressors.  The veteran reported essentially 
the same stressors described above.  The examiner diagnosed 
anxiety disorder, not otherwise specified, and noted the 
veteran had "some" post-traumatic stress disorder 
"features."  In diagnosing anxiety disorder, the examiner 
reported the veteran's stressors as involving burn injuries 
that the veteran had received two years prior and the veteran 
having extensive grafting done on his leg and right hand.  
Thus, in knowing that the veteran was being examined for 
post-traumatic stress disorder, the examiner determined the 
veteran had an anxiety disorder instead.  This is evidence 
against the veteran's claim that he has post-traumatic stress 
disorder due to in-service stressors.  There is no competent 
evidence of a diagnosis of post-traumatic stress disorder 
based upon the veteran's in-service stressors.  

While the veteran has alleged that he has post-traumatic 
stress disorder related to his service in Vietnam, it should 
again be emphasized that he is not competent to make such an 
assertion, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Without evidence of a current diagnosis of post-traumatic 
stress disorder, service connection cannot be awarded for 
such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Also, without competent evidence 
that the veteran has post-traumatic stress disorder, the 
Board need not address whether the veteran's in-service 
stressors have been corroborated.

The preponderance of evidence is against the veteran's claim 
for service connection for post-traumatic stress disorder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

The veteran asserts tinnitus is the result of the service-
connected residuals, injury, and bone fusion, cervical spine 
with favorable ankylosis and demonstrable deformity at C3-C4.

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran has brought forth competent evidence of a current 
diagnosis of tinnitus.  The issue before the Board is whether 
there is a nexus between the veteran's tinnitus and the 
service-connected residuals, injury, and bone fusion, 
cervical spine with favorable ankylosis and demonstrable 
deformity at C3-C4.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of service connection for any 
degree of disability due to tinnitus as being secondary to 
the service-connected residuals, injury, and bone fusion, 
cervical spine with favorable ankylosis and demonstrable 
deformity at C3-C4.  

In an August 2002 VA examination report, the examiner stated 
that tinnitus was "unrelated" to the cervical spine 
disability.  There is no competent evidence in the record to 
refute this medical opinion.  Although the veteran has 
alleged that his tinnitus is due to his service-connected 
disability, he is not competent to state the etiology of his 
tinnitus, as that requires a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for tinnitus as being secondary 
to the service-connected residuals, injury, and bone fusion, 
cervical spine with favorable ankylosis and demonstrable 
deformity at C3-C4, to include as being aggravated by the 
service-connected disability, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for tinnitus, as being secondary to 
service-connected residuals, injury, and bone fusion, 
cervical spine with favorable ankylosis and demonstrable 
deformity at C3-C4 is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


